Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into on June 23, 2010
between LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation (the
“Company”), and PEGASUS PARTNERS IV, L.P. (“Purchaser”), a Delaware limited
partnership.

WHEREAS, Purchaser has agreed to purchase units (“Units”) of the Company’s
securities at a purchase price of $127.50 per Unit, with each Unit consisting
of: (a) one share of the Company’s Series E Non-Convertible Preferred Stock, par
value $0.001 per share; and (b) a warrant (the “Purchaser Warrants”) entitling
the holder thereof to purchase 50 shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), for an exercise price of $7.00 per
share, subject to adjustment.

WHEREAS, on July 25, 2008, the Company entered into that certain Loan
Authorization Agreement (as amended, the “Loan Agreement”) and Demand Note (as
amended, the “Note”) with the Bank of Montreal (“BMO”), pursuant to which BMO
established a revolving line of credit for the Company (the “Facility”).

WHEREAS, the Company has agreed to apply a portion of the Consideration (as
defined below) to repay all amounts due under the Loan Agreement and the Note
and to terminate the Facility.

WHEREAS, concurrently with the execution of this Agreement, the Company and
Purchaser are entering into a Warrant Agreement setting forth the terms and
conditions of the Purchaser Warrants.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Purchase and Sale of Purchaser Units. Purchaser shall purchase from the
Company and the Company shall sell to Purchaser 235,295 Units (the “Purchaser
Units”) in accordance with the terms and conditions of this Agreement.

2. Payment for Units; Delivery of Certificate. On or prior to the date hereof,
Purchaser shall transmit by wire transfer of immediately available funds to the
Company, in accordance with the wire transfer instructions previously delivered
to Purchaser, an amount equal to $30,000,112.50 (the “Consideration”). On or
promptly following the date hereof, the Company shall deliver to Purchaser in
accordance with this Agreement a certificate representing the Purchaser Units
purchased pursuant hereto.

3. Company Representations and Warranties. The Company represents and warrants
to Purchaser that as of the date hereof:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own its properties and carry on its business as presently conducted.



--------------------------------------------------------------------------------

(b) The issuance, sale and delivery of the Purchaser Units in accordance with
this Agreement have been duly authorized by all necessary corporate action on
the part of the Company, and the issuance of the Common Stock upon exercise of
the Purchaser Warrants, when issued, will have been duly authorized by all
necessary corporate action on the part of the Company.

(c) This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Company does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Company is a party or any judgment, order or decree to which the
Company is subject.

(d) Schedule A attached hereto sets forth a true, complete and correct listing
of all of the Company’s outstanding: (i) shares of Common Stock; (ii) shares of
preferred stock, and (iii) securities convertible into or exchangeable for
shares of Common Stock (the “Derivative Securities”), including the applicable
exercise price of such Derivative Securities, other than any Derivative
Securities issued pursuant to the Company’s Amended and Restated Equity-Based
Compensation Plan.

(e) SEC Reports; Financial Statements

 

  i. As of their respective filing dates, the most recent Form 10-K and
Form 10-Q filed by the Company with the Securities and Exchange Commission (the
“SEC” and such filings the “Company SEC Documents”) complied in all material
respects with the applicable requirements of the Securities Act of 1933, as
amended (the “1933 Act”), the Securities Exchange Act of 1934, as amended, and
the Sarbanes-Oxley Act of 2002, as the case may be, including, in each case, the
rules and regulations promulgated thereunder, and none of the Company SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except to the extent that information contained in any Company
SEC Document has been revised or superseded by a document the Company
subsequently filed with the SEC, none of the Company SEC Documents contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

  ii. The financial statements (including the related notes thereto) included
(or incorporated by reference) in the Company SEC Documents comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with generally accepted accounting principles (“GAAP”) (except, in
the case of unaudited statements, as permitted by Form 10-Q of the SEC) applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly present in all material respects the consolidated
financial position of the Company and its subsidiaries as of the dates thereof
and their respective consolidated results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments that were not, or are not expected to be,
material in amount), all in accordance with GAAP and the applicable rules and
regulations promulgated by the SEC. Since May 17, 2010, the Company has not made
any change in the accounting practices or policies applied in the preparation of
its financial statements, except as required by GAAP, the rules of the SEC or
policy or applicable law.

 

2



--------------------------------------------------------------------------------

4. Purchaser Representations and Warranties. Purchaser represents and warrants
to the Company that as of the date hereof:

(a) The Purchaser Units are being acquired for Purchaser’s own account and not
with a view to, or intention of, distribution thereof in violation of the 1933
Act, or any applicable state securities laws, and the Purchaser Units will not
be disposed of in contravention of the 1933 Act or any applicable state
securities laws.

(b) Purchaser is sophisticated in financial matters and is able to evaluate the
risks and benefits of an investment in the Purchaser Units. Purchaser
understands and acknowledges that such investment is a speculative venture,
involves a high degree of risk and is subject to complete risk of loss.

(c) Purchaser is able to bear the economic risk of its investment in the
Purchaser Units for an indefinite period of time because the Purchaser Units
have not been registered under the 1933 Act and, therefore, cannot be sold
unless subsequently registered under the 1933 Act or an exemption from such
registration is available. Purchaser: (i) understands and acknowledges that the
Purchaser Units being issued to Purchaser have not been registered under the
1933 Act, nor under the securities laws of any state, nor under the laws of any
other country and (ii) recognizes that no public agency has passed upon the
accuracy or adequacy of any information provided to Purchaser or the fairness of
the terms of its investment in the Purchaser Units.

(d) Purchaser has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Units and has had
full access to such other information concerning the Company as he has
requested.

(e) This Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Purchaser does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Purchaser is a party or any judgment, order or decree to which Purchaser
is subject.

(f) Purchaser became aware of the offering of the Purchaser Units other than by
means of general advertising or general solicitation.

 

3



--------------------------------------------------------------------------------

(g) Purchaser is an “accredited investor” as that term is defined under the 1933
Act and Regulation D promulgated thereunder.

5. Covenants.

(a) Termination of Facility. Upon receipt of the Consideration, the Company will
apply the necessary portion of such Consideration to repay all amounts due under
the Loan Agreement and the Note and to permanently terminate the Facility.

(b) Purchaser Legal Fees. The Company will pay Purchaser’s or its affiliates’
outstanding invoices for legal services from Akin, Gump, Strauess, Hauer & Feld
LLP (“Akin Gump”) to the extent that such invoices relate to services rendered
in conjunction with Purchaser’s or its affiliates’ investment in the Company. In
addition, the Company will pay up to $50,000 of the legal fees of Akin Gump
incurred by Purchaser in connection with the transactions contemplated by this
Agreement.

6. Indemnification by the Company. The Company shall save, defend, indemnify and
hold harmless the Purchaser and its affiliates and the respective
representatives, successors and assigns of each of the foregoing from and
against any and all losses, damages, liabilities, deficiencies, claims,
diminution of value, interest, awards, judgments, penalties, costs and expenses
(including attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing) (hereinafter collectively,
“Losses”), asserted against, incurred, sustained or suffered by any of the
foregoing as a result of, arising out of or relating to any breach of any
representation, warranty or covenant made by the Company and contained in this
Agreement and the schedule hereto.

7. General Provisions.

(a) Choice of Law. The laws of the State of New York without reference to the
conflict of laws provisions thereof, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

(b) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Purchaser.

(c) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which shall constitute a single agreement.

(d) Acceptance by the Company. It is understood that this subscription is not
binding on the Company until the Company accepts it, which acceptance is at the
sole discretion of the Company and shall be noted by execution of this Agreement
by the Company where indicated.

(e) Survival of Covenants, Representations and Warranties. All covenants,
representations and warranties contained herein or made in writing by any party
in connection herewith shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby and shall
survive until the close of business on the 120th day following the expiration of
the applicable statute of limitations (after giving effect to any waiver,
mitigation or extension thereof).

 

4



--------------------------------------------------------------------------------

(f) Stockholder. Purchaser hereby acknowledges that, once accepted by the
Company, this subscription is not revocable by Purchaser. Purchaser agrees that,
if this subscription is accepted, Purchaser shall, and Purchaser hereby elects
to: (i) become a stockholder of the Company; (ii) be bound by the terms and
provisions hereof; and (iii) execute any and all further documents when and as
requested by the Company in connection with Purchaser becoming a stockholder of
the Company.

* * * * *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ John T. Stanley

Name:   John T. Stanley Title:   Chief Operating Officer PURCHASER: PEGASUS
PARTNERS IV, L.P. By:   Pegasus Investors IV, L.P.   its general partner By:  
Pegasus Investors IV GP, L.L.C.   its general partner By:  

/s/ Richard Weinberg

Name:   Richard Weinberg Title:   Vice President

Signature Page to Subscription Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

     Common Stock    Preferred Stock    Warrants      Amount    Amount    Price
   Amount

Common Stock

   30,534,410         

Stock Options

           

Preferred Stock

           

Series B

      2,000,000      

Series C

      251,739    $ 0.84866    3,782,056

Series D

      67,172,202    $ 6.00    61,841,720          $ 12.00    5,330,482

Warrants

           

2007 PIPE

         $ 6.00    842,742

BMO

         $ 7.00    942,857

Debt Guarantee

         $ 6.00    121,375

ICurie / Celsia

         $ 6.40    6,250

ABM Industries, Inc.

         $ 8.00    20,000                  

TOTAL

   30,534,410    69,423,941       72,887,481